Title: To Thomas Jefferson from Robert Smith, 27 August 1802
From: Smith, Robert
To: Jefferson, Thomas


          
            Sir
            Navy department 27th Augst. 1802.
          
          Being apprehensive that the blank Commissions & Warrants mentioned in my Letter to you of the 17th instant, to have been transmitted to receive your signature, and which appear to have been Mis-sent, may not be recovered in time to accomodate Capt. Barron &. some other officers attached to the New York, I now do myself the honor to enclose twelve blanks of each, additional, & have to request that you will be pleased to sign & return them by next Monday’s Mail—If the former have been recovered & you should have sent them on, you can retain those now transmitted or return them at your leisure.
          I have the honor to be with the utmost respect Sir Your mo obt Servt
          
            Rt. Smith
          
        